Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that on “the antireflection film 13 cannot be interpreted as the claimed light shielding layer since the antireflection film 13 is not located within in the non-display region interpreted as the claimed first region.” Is not persuasive. Examiner discloses that Arai et al discloses the light shielding layer is element 12. The antireflection film is element 13. There was a typo that has been fixed underlined below in the rejection. Examiner still clearly copied and pasted from Arai et al’s specification initially to indicate that the light shielding layer is element 12.  Therefore the rejection is still maintained.
Applicant’s arguments that “Furthermore, according to FIG. 4e of Arai, it can be seen that the element located on the non-display region is the design layer 12 of Arai, but there is a hole 12a in the design layer 12, so the design layer 12 cannot achieve the function of shielding light. Therefore, the design layer 12 cannot be compared to the patterned light shielding layer of the present application.”  Is not persuasive.  Arai et al does disclose that there is a hole 12a. Arai et al is still disclosing that 12 is a light shielding layer, therefore the rejection is still maintained. “Although the shape of the design layer 12 when viewed from the A0 side in FIG. 1A is shown in FIG. 1B, the design layer portion is light-shielding and becomes a non-display area, and is surrounded by the design layer 12…”) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,11,13-15, is/are rejected under 35 U.S.C. 102a  as being anticipated by Arai et al (JP2012150418A)
Regarding Claim 1,
Arai et al discloses (Fig. 4E) a display panel having a first region (where 12a is pointing to and this part of Arai et al in the specification “Although the shape of the design layer 12 when viewed from the A0 side in FIG. 1A is shown in FIG. 1B, the design layer portion is light-shielding and becomes a non-display area, and is surrounded by the design layer 12 The area becomes the display area.”) and a second region (where 13 is located) beside the first region (where 12a is pointing to), wherein the first region (where 12a is pointing to) which is a non-display region surrounds the second region (where 13 is pointing to) which is a display region, and the display panel further comprising: a top substrate (11), comprising: a support plate (11) having an outer surface (the side of 11 contacting 12); a patterned anti-reflective layer (13) disposed on the outer surface of the support plate and being blanked out (no 13 where 12 or where 12a is located) at the first region, a patterned light shielding layer (12) disposed on the outer surface of the support plate (11) and located within the first region (where 12a is pointing to); a bottom substrate (the specification says “FIGS. 4A to 4E show the production of the display front plate of the ); and a display medium layer disposed between the top substrate and the second substrate.

    PNG
    media_image1.png
    343
    534
    media_image1.png
    Greyscale

Regarding Claim 11,
Arai et al discloses (Fig. 4E) wherein the patterned light shielding layer (12) is in direct contact with the support plate (11).
Regarding Claim 13,
Arai et al discloses (Fig. 4E) wherein a bottom surface of the patterned light shielding layer (12) is coplanar to a bottom surface of the patterned anti-reflective layer (13).
Regarding Claim 14,
Arai et al discloses (Fig. 4E) wherein a top surface of the patterned light shielding layer (12) is coplanar to a bottom surface of the patterned anti-reflective layer (13).
Regarding Claim 15,
Arai et al discloses (Fig. 4E) a method of fabricating a top substrate (11) of a display panel, wherein the display panel comprises a first region and a second region beside the first region, and the first region (where 12a is pointing to) which is a non-display region surrounds the second region (where 13 is located) which is a display region, and the display panel comprises the top substrate (11), a bottom substrate (the specification says “FIGS. 4A to 4E show the production of the display front plate of the second example shown in FIG. 3A and the attachment of the display front plate of the first example to the display device. It is sectional drawing of a process”. Which means there is a display medium layer and a second substrate) and a display medium layer between the top substrate (11) and the bottom substrate, the method comprising: providing a support plate (11) with an anti-reflective layer (13); removing a portion of the anti-reflective layer (13) in a first region to form a patterned anti-reflective layer being blanked out at the first region (where 12a is located); and forming a patterned light shielding layer (.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 2,3,5,21,22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (JP2012150418A) in view of Takaoka et al (US 6303262)
Regarding Claim 2,
Arai et al discloses everything as disclosed above.
Arai et al does not disclose wherein the top substrate further comprises a protective layer disposed on the support plate and covering the patterned light shielding layer.
Takaoka et al discloses wherein the top substrate further comprises a protective layer disposed on the support plate and covering the patterned light shielding layer (column 8, lines 23-29)
It would have been obvious to one of ordinary skill in the art to modify Arai et al to include Takaoka et al’s protective layer motivated by the desire to prevent an image defect caused by surface friction (column 8, lines 23-29)
Regarding Claim 3,
In addition to Arai et al and Takoaka et al, Takaoka et al discloses wherein the protective layer is located in both the first region and the second region. It would have been obvious to include the protective film on the first and second region motivated by the desire to prevent an image defect caused by surface friction (column 8, lines 23-29).
Regarding Claim 5,
In addition to Arai et al and Takoaka et al, Takaoka et al discloses wherein a top surface of the protective layer (column 8, lines 23-29) is coplanar with a top surface of the patterned anti-reflective layer (coplanar according to the view in Fig. 15a)
Regarding Claim 21,

Regarding Claim 22,
In addition to Arai et al and Takoaka et al, Takaoka et al discloses wherein the protective layer further covers the anti-reflective layer in the second region. (column 8, lines 23-29)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (JP2012150418A) and of Takaoka et al (US 6303262)in view of Wachi (US 20050162597)
Regarding Claim 4,
Arai et al and Takoaka et al discloses everything as disclosed above.
Arai et al and Takoaka et al does not disclose wherein the protective layer has a first thickness in the first region and a second thickness in the second region and the first thickness is greater than the second thickness.
Wachi discloses [0164] wherein the protective layer has a first thickness in the first region and a second thickness in the second region and the first thickness is greater than the second thickness.
It would have been obvious to one of ordinary skill in the art to modify Arai et al and Takoaka et al to include Wachi’s protective layer has a first thickness in the first region and a second thickness in the second region and the first thickness is greater than the second thickness motivated by the desire to adjust gaps and to create uniform or coplanar tops. [0164]
Claim 6,7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (JP2012150418A) in view of Horie et al (US 20090246415)
Regarding Claim 6,
Arai et al discloses everything as disclosed above.
Arai et al does not disclose wherein the top substrate is more hydrophobic at the second region than at the first region.
Horie discloses wherein the top substrate is more hydrophobic at the second region  (where BM is) than at the first region (TA).( [0150]: the lower the degree of hydrophobic property the low-refractive-index-particle surface is or the higher the degree of hydrophobic property the high-refractive-index particle-surface is, the more easily the anti-reflection layer having such two particle-localized regions is obtained.  The anti-reflection layer having such a particle-localization form(s) thus has an anti-reflection property far better than a conventional 
anti-reflection layer.  Incidentally, As long as the high-refractive-index region is a region comprising the high-refractive-index particle localized near the anti-glare layer, the region may further comprise other particles (a low-refractive-index particle).  As long as the low-refractive-index region is a region comprising the low-refractive-index particle localized near the first 
surface of the anti-reflection layer, the region may further comprise other particles (a high-refractive-index particle))
It would have been obvious to one of ordinary skill in the art to modify Arai et al to include Horie’s top substrate is more hydrophobic at the second region than at the first region motivated by the desire to obtain an easy anti reflection and particle localized region layer.[0150]
Regarding Claim 7,
.

Claim 8-10,16-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (JP2012150418A)  in in view of Kim et al (US 20070184363)
Regarding Claim 8,
Arai et al discloses everything as disclosed above.
Arai et al does not disclose wherein the top substrate further comprising an underlying layer disposed between the patterned light shielding layer and the support plate.
Kim et al discloses wherein the top substrate further comprising an underlying layer (hydrophobic layer) disposed between the patterned light shielding layer (light shield) and the support plate (substrate).[0016]
It would have been obvious to one of ordinary skill in the art to modify Arai et al to include Kim et al’s top substrate further comprising an underlying layer (hydrophobic layer) disposed between the patterned light shielding layer (light shield) and the support plate (substrate).[0016] motivated by the desire to manufacture black matrix of a color filter to prevent inks from mixing with each other and to improve brightness uniformity of light [0014].
Regarding Claim 9,
In addition to Arai et al and Kim et al, Kim et al discloses [0016] wherein a top surface of the underlying layer is modified, and a hydrophobic layer (color filter) is formed between the underlying layer and the patterned light shielding layer.
Regarding Claim 10,
In addition to Arai et al and Kim et al, Kim et al discloses [0016] wherein a material of the patterned anti-reflective layer is different from a material of the underlying layer (they are different because they do not mix together).
Regarding Claim 16,
In addition to Arai et al and Kim et al, Kim et al discloses [0016] further forming a hydrophobic layer (hydrophobic layer) on the support plate (substrate) with the patterned anti-reflective layer thereon through a hydrophobic modification before forming the patterned light shielding layer.
Regarding Claim 17,
In addition to Arai et al and Kim et al, Kim et al discloses [0016] wherein the hydrophobic layer in the first region is removed before forming the patterned light shielding layer.
Regarding Claim 18,
In addition to Arai et al and Kim et al, Kim et al discloses [0016] further forming an underlying layer (hydrophobic layer) on the support plate in the first region before the hydrophobic modification, wherein the hydrophobic layer is also formed on the underlying layer during the hydrophobic modification and a distribution density of hydrophobic material on the underlying layer is less than a distribution density of hydrophobic material on the patterned anti-reflective layer.
Regarding Claim 19,
.

Claim 12,20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (JP2012150418A) in view of Kamijima (US 20070258137)
Regarding Claim 12,20,
Arai et al discloses everything as disclosed above.
Arai et al does not disclose wherein the support plate has a recess in the first region and the patterned light shielding layer is disposed in the recess.
Kamijima discloses wherein the support plate has a recess (regarding Claim 20, the support plate is partially removed) in the first region and the patterned light shielding layer is disposed in the recess.
It would have been obvious to one of ordinary skill in the art to modify Arai et al to include Kamijima’s support plate has a recess in the first region and the patterned light shielding layer is disposed in the recess to prevent the light exiting from the no prism region of the condensing substrate [0128].

Claim 23,24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (JP2012150418A)  in view of Yamazaki et al (US 20080309235)
Regarding Claim 23,24,
Arai et al discloses everything as disclosed above.

Yamazaki et al discloses wherein the patterned light shielding layer is formed on the support plate in the first region by performing an ink jet printing process or super ink jet printing process.
	It would have been obvious to one of ordinary skill in the art to modify Arai et al to include Yamazaki et al’s patterned light shielding layer is formed on the support plate in the first region by performing an ink jet printing process or super ink jet printing process motivated by the desire to apply a light shielding layer with ease at low cost. [0056]
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday and Tuesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871